Citation Nr: 0806171	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  03-28 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971 and from December 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In March 2006, the Board held that new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for a bilateral shoulder disorder and 
remanded the matter for additional evidentiary development.


FINDING OF FACT

The veteran's bilateral shoulder disorder was not present in 
service or manifested for many years thereafter, and is not 
otherwise related to service or to a service-connected 
disability, nor was any preexisting shoulder disorder 
aggravated during service. 


CONCLUSION OF LAW

A bilateral shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by September 2001, April 2004, June 2006, 
December 2006 letters, with respect to the initial 
requirement to submit new and material evidence and the 
downstream claim of entitlement to service connection. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July September 2001, April 2004, June 2006, December 2006 
letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in September 2001, prior to 
the adjudication of the matter in April 2002.  Additionally, 
after the March 2006 Board, which held that new and material 
evidence had been presented to reopen the matter, the RO 
issued VCAA notice letters in June and December 2006 and the 
record contains an August 2007 supplemental statement of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the April 2004, June 2006, December 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Dunn 
neurologic Associates, Lovelace Medical Center, Presbyterian 
Occupational Medicine Clinic, Richard Ball, M.D., and Desert 
Imaging, and VA examination reports dated in March 1979, 
February 2002, June 2004, and January 2007.  Notably, the 
veteran has indicated in August 2007 that he does not have 
any additional evidence to submit in response to the December 
2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  VA, however, will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

The veteran has alleged that he began experiencing problems 
with his shoulders while he was stationed in Korea.  He 
alleged that at that time, he was told that his shoulder 
difficulties were part and parcel of his currently service-
connected cervical spine disability.  In November 2001, the 
veteran alleged that during his period of service he began 
experiencing difficulties with his shoulders and that he was 
informed it was bursitis or sore joints.  In September 2003, 
the veteran indicated that he began experiencing problems in 
his shoulders while stationed at Fort Gordon, Georgia.  At 
that time, he alleged, he was given pain medications and 
placed on a three-day profile and since then had experienced 
mild to moderate pain in his shoulders.  The veteran also 
alleged that while stationed in Ca Mau, Vietnam, he was with 
a very small military contingent with no fixed medical unit; 
however, he indicated he did receive treatment on four or 
five occasions.  Upon his first discharge from service, he 
recounted, he was told to wait until he returned home and 
then go to a VA facility to address his shoulder problems.  
He stated that when he went to the Albuquerque VAMC, he was 
told that his bilateral shoulder problem was not on his 
discharge records and therefore not service-connected.  The 
veteran has submitted that he was not involved in an accident 
nor did he sustain any injury to his shoulders in the short 
time between his first discharge from service and going to 
the VAMC.  The veteran alleged that during his second period 
of service, he continued to experience shoulder difficulties 
and he later sustained an injury to his neck.  He alleged 
that after his neck injury he was told that his shoulder 
difficulties were secondary to his neck.  He alleged that his 
shoulder problems have continued to persist since his 
discharge from service.  

As noted, the veteran's first period of active service was 
from September 1969 to May 1971.  A review of the service 
medical records for that period of service fails to 
demonstrate complaints or a diagnosis of a bilateral shoulder 
disorder.  

Subsequent to his first discharge from service, the veteran 
first presented with complaints of a shoulder disorder in 
August 1971.  At that time, the veteran presented with 
complaints of a five-month history of stiffness in both 
shoulders.  Physical examination, however, was negative.  
Additionally, no radiographic abnormalities were noted in 
internal or external rotation.  

Service medical records from the veteran's second period of 
service reveal complaints of stiffness in the neck and 
shoulder, in March 1977.  The pain was attributed to myospams 
in the veteran's sternocleidomastoid muscles of the neck.  

After his second discharge from service, in March 1979, the 
veteran was afforded a VA examination.  X-rays demonstrated 
normal shoulders and physical examination revealed full range 
of motion.  The examiner did note coarse crepitation in both 
shoulders on active and passive range of motion, greater in 
the right shoulder.  

In June 1982, VA treatment records documented complaints of 
muscle spasms in the neck and shoulder.   The veteran was 
diagnosed as having recurrent cervical spasms with cervical 
trigger points.  In September 1982, the veteran was diagnosed 
as having right shoulder musculature pain.  Chronic left 
shoulder pain and muscle spasms were also noted.  There was 
no evidence of any neurovascular symptoms.  In July 1983, the 
veteran was diagnosed as having fibrositis syndrome resulting 
in chronic neck pain with occasional limitation of motion.  
Pain and tenderness was noted upon palpation of the 
paracervical muscles and upper trapezoids.  The veteran 
exhibited full range of motion of his neck and right 
shoulder.  In May 1986, the trigger points on both trapezoid 
muscles and cervical paraspinous muscles were tender over the 
bicipital tendon.  The impression was fibrositis and possible 
bicipital tendonitis.  

In September 1994, the veteran sustained a worker's 
compensation injury to his ribs, back, and right shoulder.  
While working for Schwann's Ice Cream Company, the veteran 
fell on his back and fractured a rib.  In November 1994, the 
veteran continued to report complaints of numbness from his 
right shoulder down into his hand.  Tinel's and Phalen's 
testing was negative.  Ablatement testing was negative.  
Allen's testing was normal.  The examiner opined that there 
may have been a contusion in the veteran's brachial plexus; 
however, the veteran's primary problem was his impingement 
area.  The veteran had impingement type syndrome over the 
right coracoid.  X-rays revealed slight acromioclavicular 
joint arthritis.  In February 1995, the veteran underwent 
surgery for his rotator cuff tear sustained during the 1994 
injury.  During the surgery a huge, adhered, thickened bursa 
was exposed and removed.  The surgery included repairing the 
rotator cuff, removing the bursa, sectioning the ligament, 
and a partial acromionectomy.  

In February 2007, the veteran's private treatment provider, 
R.B., submitted that he had been treating the veteran since 
the 1994 workman's compensation injury to the right shoulder.  
The left shoulder had not been involved.  The veteran's old 
medical records were not available for R.B.'s review.  The 
veteran, however, had reported that during Vietnam, in 1970, 
he had experienced problems with his shoulders.  At that 
time, x-rays had been taken and had apparently been negative, 
which would have been consistent with the veteran's age and 
what was happening.  The veteran has continued to experience 
shoulder problems.  The veteran reported that he was noted to 
have crepitus in his right shoulder.  The veteran re-enlisted 
in the service and his x-rays continued to remain negative.  
Additionally, the veteran continued to experience problems in 
his left shoulder, which were separate from his acute injury 
in 1994.  The veteran provided a history that some arthritic 
changes were noted at the time of the 1994 right shoulder 
surgery.  

R.B. indicated that the veteran's left shoulder was now doing 
poorly.  The veteran exhibited pain, tenderness, and a 
positive impingement test.  He had full range of motion.  
There was slight weakness.  Neurological examination was 
normal.  Ablatement testing was negative.  There was no 
evidence of any Drawer sign.  In his right shoulder, the 
veteran exhibited good range of motion.  There was some 
crepitus and pain.  X-rays demonstrated degenerative joint 
disease.  There was significant acromioclavicular joint 
arthritis.  

As to the question of a timeframe regarding the onset of the 
veteran's bilateral shoulder disorder, R.B. opined that the 
veteran's bilateral shoulder disorder was perfectly 
consistent for a young man who had sustained injuries in the 
1960s or 1970s.  Soft tissue pathology would have gone 
unnoticed due to a lack of availability of CTs and MRIs.  
Accordingly, there was an obvious lag before significant 
findings of arthritis developed in a person such that they 
could be radiologically detected.  R.B. indicated that when a 
meniscus is removed, 20 to 25 years later, the patient will 
develop arthritis secondary to the meniscus removal.  He 
noted that the veteran had reported that there was crepitus 
in his shoulder and that he had complained about it; R.B. 
opined that this was "very consistent" with the veteran's 
original injury sustained in the 1970s and x-ray findings 
will lag.  He further indicated that at that time they did 
not have the benefit of the tools we have today in order to 
diagnose problems in their infancy.  R.B. concluded that 
there was obviously over a 50 percent possibility that the 
veteran's problems of an arthritic nature in both shoulders 
began in the 1970s.  Furthermore, it was obvious that the 
veteran's 1994 rotator cuff tear was an acute injury; 
however, he did not know if there had been any pre-tearing 
prior to the veteran's fall off the truck.  

In June 2004, the veteran was afforded a VA examination.  
Electrodiagnostic studies of the key muscle groups of both 
upper extremities and paraspinal muscles revealed normal 
insertional resting and exertional potential.  The examiner's 
impression was a normal EMG of both upper extremities and 
paraspinal muscles, normal nerve conduction studies of both 
upper extremities, normal F waves of both upper extremities, 
and a cervical strain.  The examiner was unable to find any 
evidence of neuropathy, myopathy, or radiculopathy.  Physical 
examination demonstrated left paracervical muscle spasms.  

In August 2004, a private neurological evaluation of the 
upper extremities demonstrated a mild decreased interference 
pattern in the abductor pollicis brevis muscle.  The 
remainder of the muscles demonstrated normal insertional 
activity, normal motor units, and full interference patterns, 
without evidence of denervation.  An MRI of the cervical 
spine demonstrated severe degenerative disc disease at C5-6 
with spinal canal stenosis and bilateral neural foraminal 
stenosis.  Lesser degrees of disc osteophyte complexes were 
seen at C3-4, C4-5, and C6-7.  The veteran was diagnosed as 
having cervical disc disease with bilateral C5-6 
radiculopathy and left, questionable, early right carpal 
tunnel syndrome.  

In January 2007, the veteran was afforded an additional VA 
examination.  Physical examination of both shoulders revealed 
mild muscle atrophy; there was no muscle atrophy in the rest 
of the arms.  A urine drug screen was negative for any opium; 
in contradiction with the veteran's assertion that he had 
recently been taking hydrocodone.  A C-reactive protein was 
within normal limits, with no evidence of chronic 
inflammation of the shoulders.  Sedimentation rate was within 
normal limits, with no evidence of acute inflammation of the 
joints.  An ANA was negative.  
        
January 2007 x-rays of the left shoulder revealed mild 
degenerative arthritis  of the acromioclavicular joint, 
degenerative cystic changes of the head of the humeris, and 
degenerative spurring of the lower glenoid.  There was no 
soft tissue calcification.   June 2005 x-rays of the right 
shoulder demonstrated mild arthritis of the acromioclavicular 
joint with a small inferior spur of the distal clavicle.  The 
rotator cuff appeared grossly preserved.  A prior 
acromioplasty was evident.  The acromiohumeral was preserved.  
The glenohumeral joint was unremarkable.  There were healed 
rib fracture on the right side with a prominent first 
costochondral junction bone spur.  
        
A January 2007 MRI of the right shoulder demonstrated 
degenerative changes in the right acromioclavicular and right 
glenohumeral joints.  Post-operative changes were 
demonstrated at the insertion site of the rotator cuff and in 
the superior aspect of the right humeral head.  There was no 
evidence of a rotator cuff tear or joint effusion.  Bicep-
labral complex appeared normal.  A January 2007 MRI of the 
left shoulder demonstrated moderately severe degenerative 
changes in the left acromioclavicular and glenohumeral 
joints.  There was narrowing of the subacromial space and 
impingement upon the supraspinatus muscles and tendon.  The 
veteran had a small lesion on the left humeral head, most 
likely representing  small area of avascular necrosis.  There 
was no evidence of a rotator cuff tear or joint effusion.  
The veteran was diagnosed as having symptomatic right 
shoulder mild osteoarthritis, status post rotator cuff tear 
repair and status post right humeral head repair.  He was 
also diagnosed as having symptomatic left shoulder moderate 
osteoarthritis.  

The January 2007 VA examiner opined that after reviewing the 
veteran's claims folder and his VA medical records, and 
taking into account the medical examination, radiological and 
MRI reports, the veteran's bilateral shoulder condition was 
less likely than not secondary to the complaints of shoulder 
pain during active duty.  His opinion was based on the fact 
that x-rays taken in 1972 were normal, with no evidence of 
osteoarthritis or any evidence of any chronic pathology of 
the shoulders.  Additionally, there was evidence that the 
veteran sustained a work-related injury to both shoulders.  
This injury was when the veteran began developing his current 
bilateral shoulder disorder.  The VA examiner indicated that 
it is well documented in the medical literature that 
osteoarthritis usually takes at least 10 years to develop and 
the veteran's bilateral shoulder disorder has been present 
for more than 10 years due to the 1994 work injury.  The 
surgery with rotator cuff tear repair could have resulted in 
his current right shoulder osteoarthritis.  As to the left 
shoulder, the contusion sustained in the 1994 work injury has 
been aggravated over the years.  The VA examiner also opined 
that the veteran's bilateral shoulder disorder was not caused 
by the veteran's service-connected cervical spine disability.  
He indicated that it was obvious that the veteran had severe 
pathology in both shoulders that was independent of his 
cervical spine disability and his current bilateral shoulder 
disorder had not been worsened by his cervical spine 
disability.  

Upon review of the aforementioned evidence, the Board finds 
that service connection is not warranted for a bilateral 
shoulder disorder.  The probative evidence of record contains 
no indication that the veteran's current shoulder disorder is 
causally related to his periods of active service, any 
incident therein, or any service-connected disability.   As 
noted, the service medical records pertaining the veteran's 
first period of service are silent regarding any complaint or 
finding of a shoulder disorder.  The first indication of a 
shoulder disorder was in August 1971, after his discharge 
from his first period of service.  Although the veteran 
presented with a five month history of shoulder stiffness, 
physical examination and radiographic reports were 
unremarkable.  No additional complaints regarding the 
veteran's shoulders were noted for several years, until his 
second period of active service.  Accordingly, service 
connection for a bilateral shoulder disorder is not warranted 
on a direct or presumptive basis, as pertaining to the 
veteran's first period of active service.

During the veteran's second period of active duty, the 
veteran presented with complaints of neck and shoulder 
stiffness.  These difficulties were attributed to cervical 
spine myospams.  The Board notes that during his second 
period of service the veteran sustained an injury to his 
cervical for which service connection is currently in effect.  
Subsequent service medical records are silent as to 
complaints or treatment for a bilateral shoulder disorder.  
It is further noted that upon VA examination in March 1976 x-
rays and physical examination failed to reveal a bilateral 
shoulder disorder.  The only symptomatology pertaining to the 
veteran's shoulders that was noted was crepitus, which is not 
a disorder.  The veteran did not present with any additional 
complaints pertaining to his shoulders until 1982.  
Accordingly, service connection for a bilateral shoulder 
disorder is not warranted on a direct or presumptive basis, 
as pertaining to the veteran's second period of active 
service.

Notwithstanding the veteran's allegations, the most probative 
medical evidence of record establishes that the veteran's 
current bilateral shoulder disorder is not related to his 
periods of service or any service-connected disability.   The 
January 2007 VA examiner opined that the veteran's bilateral 
shoulder condition was less likely than not secondary to the 
complaints of shoulder pain during active duty.  Rather, the 
veteran's current bilateral shoulder disorder was most likely 
due to the 1994 work injury.  In support of his conclusions, 
the examiner reviewed the veteran's claims folder and VA 
medical records, and took into account the medical 
examination, radiological and MRI reports.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999). 

The Board acknowledges the statements provided by R.B., the 
veteran's private treatment provider; however, these opinions 
were solely based on the veteran's history.  In his February 
2007 opinion, R.B. indicated that he began treating the 
veteran after the 1994 work injury; there is no indication 
that R.B. reviewed the veteran's claims file and/or his 
service medical records.  Furthermore, it is noted that 
R.B.'s own records pertaining to the 1994 injury were not 
available for his review.  The veteran's private treatment 
provider provided a nexus opinion based on the history as 
reported by the veteran.  The Court has held that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court of Appeals for Veterans Claims has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion 
is inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

In summary, as a bilateral shoulder disorder was not shown in 
service or for many years thereafter, and because the 
probative evidence of record indicates that such disorder is 
not causally related to the veteran's active service or any 
service-connected disability, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a bilateral shoulder disorder.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a bilateral shoulder 
disorder is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


